 


109 HR 6416 IH: Financial Institutions Compliance Simplification Act
U.S. House of Representatives
2006-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6416 
IN THE HOUSE OF REPRESENTATIVES 
 
December 7, 2006 
Mr. McHenry introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To amend the Sarbanes-Oxley Act of 2002 to exempt certain financial institutions from the internal control assessment requirement under such Act. 
 
 
1.Short titleThis Act may be cited as the Financial Institutions Compliance Simplification Act.  
2.Exemption from management assessment requirementSection 404 of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7262) is amended by adding at the end the following: 
 
(c)Exemption for certain financial institutionsNotwithstanding subsection (a), annual reports filed by an insured depository institution, as defined in section 3(c) of the Federal Deposit Insurance Act (12 U.S.C. 1813(c), are exempt from the requirements of this section..  
 
